Judge Cockrell,
in his dissenting opinion, well observes that:
“Should . . . the people adopt the amendment, the courts would then be open to any one upon a showing that he was injuriously affected thereby, and then, and not until then, in my opinion, 'should the courts interpose their views.”
*103A safe rule was announced by Judge Terral in Gibbs v. McIntosh, 78 Miss. 648, 29 So. 465, that:
£ ‘ It is not the policy of this state to have elections, and other political matters of government reserved to legislative discretion, interfered with by the judges and officers of the judicial department of the government.”
The right of an elector to enjoin an election upon the ground that the act under which the election was attempted to be held was unconstitutional was denied in Jones v. Black, 48 Ala. 540.
We are fully conscious of the great importance and far-reaching effect of the serious questions so well argued at the bar in the present cases, and the commendable desire to facilitate an early adjudication upon the serious questions presented by these suits may have had much weight in inducing the learned chancellor to grant the temporary writ of injunction in this case. We prefer, however, to adhere to the safer policy that not only should equity refrain from interfering with- the preliminary steps in the holding of an election on purely political matters, but should also refrain from interfering with the free exercise of the legislative functions of government whether attempted to be exercised by the legislature or by the people in their sovereign capacity. In declining to assume jurisdiction it necessarily follows that we intimate no opinion whatever upon the merits of the important questions attempted herein to be submitted for our decision.
Let the decree of the chancellor refusing to dissolve the temporary injunction be reversed, the injunction dissolved, and the cause remanded, with direction to dismiss the bills.

jReversed and remanded.

Sykes, J.
(dissenting). I regret very much that I am unahle to agree with the majority of the court in its opinion in this case; but I have such convictions to. the contrary that I am forced to this dissent. In my opin*104■ion, the court lias jurisdiction of. both these cases and should decide them upon their merits. I think this is .especially so because of the great importance of the public question, herein involved.
The complainants in both these cases had the right to maintain these suits. This question, in my opinion, is sustained by the better reasoned authorities; a very late case being that of Crawford, Secretary of State, v. Gilchrist, Governor, 64 Fla. 41, 59 So. 963, Ann. Cas. 1914B, 916. Attention is also called to the other authorities, sustaining this proposition, cited in the briefs of counsel for appellees.
The chancery court had the power to grant the injunction, for the alleged constitutional amendment is void and unconstitutional; and this fact appears from a reading of the alleged amendment, or, as it is sometimes expressed, upon the face of the alleged amendment. The supreme court of Mississippi, in the case of Conner v. Gray, 88 Miss 489, 41 So. 186, 9 Ann. Cas. 120, which is the latest utterance of this court bearing directly upon this proposition, expressly sustains this power in the chancery court, under these circumstances. In my opinion, the authorities cited in this opinion (Conner v. Gray, supra), and also those cited in the briefs of counsel- for appellees, amply sustain and support this rule.
The alleged constitutional amendment is void and un-, constitutional, and this fact appears from an examination of the amendment itself. It is violative of section 273 of the Constitution, which provides that if more than one amendment be submitted at one time, then these amendments shall be submitted in such manner and form that the people may vote on each separately. The alleged amendment now under consideration, which was submitted as one amendment to be voted on by the people, contains two separate, different, and distinct amendments, relating to entirely different subjects. One of these amendments gives the people the right to initiate .aud regulate laws which may be passed, or have been passed, by the *105legislature. In fact, the alleged amendment itself only purports to amend section 33 of the Constitution, which relates to the legislative power to enact laws. If this amendment had stopped there, it would not have been unconstitutional and void upon its face, but it goes further and also attempt's, in the second place and in the same amendment, to give the people the right to initiate and enact a constitutional amendment. This second attempted amendment is not an amendment of section 33 of the Constitution, above referred to, but is an amendment of section 273 of the Constitution. In my opinion, there is a vast difference' between a law which may be passed by the legislature — which we commonly term a “statutory law” — and a section of the Constitution, or a cohstitutjonal amendment. The makers of the Constitution of 1890 expressly provided entirely different schemes for passing statutory laws and constitutional amendments. This Constitution gave'the legislature the power to pass statutory laws. At the same time, it vested only .a very limited power in the legislature with reference to an amendment to the Constitution, viz., giving it' the power to submit to the people a proposed constitutional amendment, after it had been voted on a certain number of times in each house of the legislature and had received upon each vote a certain proportion thereof. After thus passing the legislature, this proposed amendment had to be voted on by the people and receive a majority of all the votes cast in that election, and then it could not become a part of the organic law of the land until another legislature had passed upon these returns and inserted it by proper enactments into the Constitution.
This was a most wise provision of the makers of this great Constitution; the object and purpose being to protect the Constitution from the passing fads and fancies that oftentimes sweep over the country, and to preserve to the people, free from these fads and fancies, their organic law. It was by this Constitution expressly made exceedingly difficult to enact a constitutional amendment. *106The alleged constitutional amendment under consideration makes it just as easy to enact a constitutional amendment as it does a statutory law.
. The case of State v. Jones, 106 Miss. 522, 64 So. 241, and the authorities cited in the opinion of the court, sustain the view that these two amendments should have been separately submitted to the people.
In conclusion, I wish to briefly summarize my views of this case, and they are: First, that the chancery court had jurisdiction of these cases, and that this court should now decide them upon their merits; second, that the alleged constitutional amendment is void and unconstitutional, as appears from a reading of the alleged amendment, because it submits two separate amendments in one; and for these reasons I think the decree of the lower court, in both cases, enjoining the calling of the election, should be affirmed, and the injunctions made perpetual.